Lulu E. McGill, as plaintiff, began an action in the court of common pleas of this county against Thomas C. Worland, Walter Belpash, and the C.E.S. Realty Company, as defendants, to recover money alleged to have been expended in a scheme of gambling. The court below held that the petition did not state a cause of action and sustained the demurrer thereto. Plaintiff not desiring to plead further, the court entered final judgment. Error was prosecuted to this court. This court was of the opinion that the petition stated a cause of action under Section 5967, General Code, and reversed the judgment, with instructions to overrule the demurrer, and remanded the cause for further proceedings.25 Ohio App. 297, 158 N.E. 498.
After the cause was remanded to the court below, the defendants Thomas O. Worland and Walter Belpash filed a joint answer, and the defendant the C.E.S. Realty Company filed a separate *Page 444 
answer. Each of these pleadings was, in substance, a general denial of the allegations of the petition. Upon trial of the cause before a jury it was a conceded fact that the defendants Thomas O. Worland and Walter Belpash were engaged in operating a gambling house at 509 Summit street, Toledo, during part of the time between August 1, 1924, and June 1, 1925, and that the defendant the C.E.S. Realty Company was the owner of the premises in question and had knowledge of the use thereof for such purpose. There was evidence tending to show that the plaintiff was the wife of George H. McGill, and depended upon him for support, and that plaintiff's husband actually visited the gambling house at the address named and participated in schemes of gambling.
The husband did not testify, and, although a subpoena was issued for him, he could not be located at the time of the trial. Plaintiff, to show the amount her husband expended in gambling, offered in evidence a book which purported to contain his winnings and losses at various gambling places, including the one involved. The court admitted it in evidence and charged the jury respecting it. Exceptions were taken by the defendants. As the basis for the introduction of this book in evidence, plaintiff testified that during the time covered by the petition she and her husband resided in Maumee, Ohio, distant about ten miles from Toledo, that she frequently followed him during that time to 509 Summit street, and that she saw him make the entries in the book "every evening" after his return to his home in Maumee. An examination of the book discloses that the items are large in amount and it is inferable that each item covers *Page 445 
several transactions. This is indicative of the fact that the entries were not made contemporaneously or substantially contemporaneously with the transactions. The only principle upon which the book would be admissible would be as a book account under the shopbook rule. Some cases hold that where money charges are made, in the banking business, or otherwise, as a matter of fact, in the ordinary course of business, the accounts of the party making the charges are admissible under the shopbook rule. 22 Corpus Juris, 878, Section 1063. We are of the opinion, however, that the entries in question were not made in the ordinary course of business, or under such circumstances as to make them admissible in evidence under such rule. We do not hold, however, that the husband, if called as a witness, could not use the book to refresh his recollection, if it should so refresh it. It also appears that the only evidence in the record tending to show when and where and how the entries in the book were made was testimony of the wife regarding acts done by the husband in the presence of the wife and not in the known presence of a third person competent to be a witness. Under the provisions of paragraph 3 of Section 11494, General Code, such evidence would be incompetent. Dick, Ex'x., v. Hyer, 94 Ohio St. 351,114 N.E. 251. Of course the wife could testify as to whether the writing in the book was or was not the handwriting of her husband. Holtz
v. Dick, 42 Ohio St. 23, 51 Am. Rep., 791. Eliminating the incompetent evidence as to the book and the entries therein, such entries would not be admissible in evidence upon any theory. It was, therefore, reversible error to admit the book in evidence and to charge the jury that it could be considered as evidence. *Page 446 
It appears from the transcript that the verdict was rendered in favor of the plaintiff in the sum of $3,500. The verdict, however, makes no reference to any defendant. Judgment was entered in the court below in favor of the plaintiff and against all of the defendants in the sum of $3,500. We are of the opinion that under Section 5971, General Code, the plaintiff is not entitled to recover a money judgment against the defendant, the C.E.S. Realty Company, and that the court had power only to adjudge the amount of the recovery to be a lien upon the premises described in the petition, and to make proper orders to sell the premises to satisfy the lien.
In the charge the word "testimony" is used where the word "evidence" should be used. "Evidence" is the broader term and would include the exhibits, while the word "testimony" would not include them.
In laying down the rule for measuring the amount of recovery, the language employed in the charge refers to the money expended in the gambling transactions as damages, and also states that the jury should "consider what sums, if any, were won by George H. McGill in schemes of gambling." We call attention to the fact that under Section 5967, General Code, the measure of the amount of recovery in the instant case is the money expended by the person gambling and received by the person or persons conducting the gambling scheme, together with exemplary damages, the latter to be limited, however, as therein provided. Vincent v. Taylor,60 Ohio St. 309, 54 N.E. 264.
We find no other reversible error apparent upon the face of the record. *Page 447 
For the reasons indicated, the judgment will be reversed, and the cause remanded for a new trial.
Judgment reversed.
RICHARDS and LLOYD, JJ., concur.